Citation Nr: 1718689	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1979, with periods of state National Guard service and Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The August 2010 rating decision denied the Veteran's request to reopen his claim for service connection for a low back disability.  New and material evidence was received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2016).  The July 2011 rating decision denied service connection for a low back condition and the Veteran perfected an appeal of that determination.  A July 2015 Board decision found that new and material had been received to reopen the claim for service connection for a low back disability, and remanded the claim for further development.  

The Veteran testified at a May 2015 Board hearing before the undersigned.  A transcript of the hearing is of record.

 
FINDING OF FACT

The Veteran's diagnosed low back disability was not caused or aggravated by a disease or injury in active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An October 2009 letter provided this notice and there is no allegation that it was inadequate.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Boards's July 2015 remand, more recent private treatment records, as well as additional service treatment and personnel records, were obtained.  The remand also directed the AOJ to schedule the Veteran for a VA examination for his low back disability. There is nothing to suggest the examination is inadequate.  There has also been no allegation of any deficiency in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established either by showing that a listed chronic disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

At an April 2016 VA examination, the Veteran was diagnosed with having degenerative arthritis of the spine.  Thus, there is a current disability for service connection purposes.

Service treatment records show that the Veteran sought treatment on three dates in February 1979 for back pain.  Treatment included a recommendation to use a firm sleeping surface, hot soaks to the area, and painkillers.  

As part of his National Guard and Reserve service, the Veteran underwent subsequent medical examinations.  A January 1982 periodic medical examination reflected a normal spine and musculoskeletal system.  At a January 1986 medical examination, he reported back pain.  He was examined and had full range of motion and full strength.      

The Veteran was afforded a VA examination in January 1986 in connection with his first claim for entitlement to service connection for a low back disability.  At the examination, the Veteran reported that he injured his back in service in 1979 while transporting heavy equipment, and woke up the next morning with back pain.  He had no complaints until 1983, when he went to work for a sanitation department and experienced back pain as a result of lifting heavy equipment.  MRI imaging obtained as part of the examination revealed a normal lumbar spine.

In a January 1990 report of medical history, the Veteran checked "no" to the question of "recurrent back pain."  A medical examination in January 1995 during a period of the Veteran's Reserve service reflected a normal spine/musculoskeletal system.

The Veteran filed his current claim for service connection in September 2009.  In connection with his claim, he submitted medical treatment records documenting treatment from Dr. P.V. for low back pain beginning in April 2008.  Imaging at that time revealed mild multilevel spondylosis with no evidence of significant central spinal canal or neural foraminal stenosis.  Dr. P.V. prescribed epidural steroid injections.  Private treatment records from 2008 and 2009 document such injections.

An April 2010 statement from Dr. P.V. indicates that she had treated the Veteran since May 2008 for persistent back and left leg pain that originated after a work-related injury in October 1979.  The physician noted that the Veteran had been medically retired from the military.  The Veteran's 2008 MRI revealed multilevel spondylosis and degenerative disc disease at L5-S1.

In November 2010, another of the Veteran's private physicians, Dr. F.K, stated that the Veteran was as likely as not to have suffered from a chronic low back condition related to an injury he experienced while on active duty in the United States Marines, based on current studies and a history provided by the Veteran.

At a May 2011 VA examination, the VA examiner reviewed and discussed the evidence of record with the Veteran.  The examiner reported that X-rays of the Veteran's lumbar spine were within normal limits and that there was no diagnosis because there was no pathology to render a diagnosis.  The Veteran reported having had a chronic low back condition since 1979, when he injured his back in service.

During his May 2015 Board hearing, the Veteran testified that he injured his back in February 1979 in service while lifting heavy material.  He stated that his back pain continued after he entered the Air Force Reserve and had always been present.

On VA examination in April 2016, the examiner rendered a diagnosis of degenerative arthritis of the spine.  The Veteran provided the examiner with the medical history pertaining to his back.  He reported the injury sustained in service 1979 when he loaded heavy equipment onto a flatbed trailer.  After a week of bed rest and medication, he recovered and returned to duty.  Around 1986, he reported injuring his back again during his employment with UPS.  He was not treated.  In 2006, he started regular treatment, to include epidural injections.

The examiner opined that the Veteran's low back disability was less likely than not related to service.  Despite the episode low back pain in 1979, the examiner noted that, by the Veteran's own account, he recovered and went back to full duty.  The next episode of back pain occurred in 1986, when he worked for UPS and lifted a weight.  There was no evidence that the Veteran was treated for a low back condition immediately after he left service.  Moreover, examinations that he underwent while in the Reserves in July 1980 and February 1982 reflected a normal low back.  The examiner found that the April 2010 opinion from Dr. P.V. could not be supported by the facts as presented by the Veteran about the history of his injury.

Finally, in a June 2016 opinion Dr. F.K. stated that upon receipt of a "section of records" obtained from the Veteran, as well as his treatment of the Veteran since 2008, it was more likely than not that the Veteran suffered from a chronic low back condition related to an injury he experienced while on active duty, based on current studies and a history provided by the Veteran.  It was essentially the same opinion as had been provided by Dr. F.K. in 2010.



Analysis

It is undisputed that the Veteran experienced low back pain in service and has a current low back disability.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

There is conflicting medical evidence regarding a nexus between the Veteran's current low back disability and his military service.  The May 2011 and April 2016 VA examiners provided unfavorable opinions; Dr. P.V. and Dr. F.K provided favorable opinions.

The May 2011 VA examiner could not render a nexus opinion after finding no pathology with which to render a diagnosis, and this opinion has little probative value on the nexus question.  

The April 2016 examiner explained that the Veteran's disability was less likely than not related to service because there was no evidence that the Veteran was treated for this condition between the time he left service and the next episode of back pain in 1986; and that exams in 1980 and 1982 reflected a normal back; and that treatment was not obtained until 2006.  

The Board finds the April 2016 VA examination report to be of significant probative value, in that it provided sound reasoning and was supported by a review of the Veteran's file, an in-person examination of the Veteran, and the medical history provided by the Veteran.    

The opinions of Dr. P.V. and Dr. F.K. lack rationales.  Dr. P.V.'s opinion is speculative to the extent that it linked the Veteran's 1979 injury to his current disability based on her treatment since 2008 and a 2008 MRI that showed degenerative disc disease, without any further explanation of such link.  Dr. F.K.'s opinions noted that he had treated the Veteran since 2008 and that it was more likely than not that his current disability was related to his in-service injury.  No specific rationale for that opinion was offered.

Moreover, no medical evidence has been presented to contradict the negative nexus opinions.  The Veteran has at times provided a contrary medical history.  While he is competent to describe the nature and onset of low back symptoms, as well as experiencing low back pain consistently from separation from service to present; his history has been inconsistent and is therefore of limited credibility and probative value.  

The most probative evidence of record with respect to the salient issue of whether there is a nexus between the current low back disability and the Veteran's military service, to include his complaints of back pain, is the April 2016 VA opinion.

In sum, the preponderance of the evidence is against a finding that the Veteran had a low back disability as a result of an in-service injury or disease.  Thus, the benefit of the doubt doctrine does not apply, and the claim for service connection for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


